DETAILED ACTION
	Receipt of Arguments/Remarks filed on February 24 2021 is acknowledged. Claim 12 was cancelled.  Claims 1 and 7 were amended. Claims 1-11 and 13-20 are pending. Claims 2-6 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 20 2018 and May 7 2019. Claims 1, 7-11 and 13-16 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24 2021 was considered by the examiner.

Withdrawn Rejections


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deliormanli et al. (Journal of the European Ceramic Society, 2012) in view of Narhi et al. (US PGPUB No. 20030167967) and Andrews et al. (USPGPUB No. 20060275349) as evidenced by FH MSDS (2012).
Applicant Claims
	The instant application claims a composition, comprising: a suspending medium; a bioactive glass comprising: B203;  and an effective amount of an antimicrobial agent selected from the group consisting of a biguanide compound, a quaternary ammonium compound, and an antimicrobial lipid component, wherein the antimicrobial lipid component comprises a (C7-C12)saturated fatty acid ester of a polyhydric alcohol, an alkoxylated derivative of a (C7-C12) saturated fatty acid ester of a polyhydric alcohol,  a (C8-C22)unsaturated fatty acid ester of a polyhydric alcohol, an alkoxylated derivative of a (C8-C22)unsaturated fatty acid ester of a polyhydric alcohol, a (C7-C12)saturated fatty ether of a polyhydric alcohol, an alkoxylated derivative of a  (C7-C12)saturated fatty ether of a polyhydric alcohol, a (C8-C22)unsaturated fatty ether of a polyhydric alcohol, an alkoxylated derivative of a (C8-C22)unsaturated fatty ether of a polyhydric alcohol, or combinations thereof, wherein the alkoxylated derivative has less than 5 moles of alkoxide per mole of polyhydric alcohol, and wherein the bioactive glass is substantially free of SiO2 with the proviso that for polyhydric alcohols other than sucrose, the esters comprise monoesters and the ethers comprise monoethers, and for 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Deliormanli et al. is directed to direct-write assembly of silicate and borate bioactive glass scaffolds for bone repair.  It is taught that bioactive glasses are promising scaffold materials for bone regeneration because of their unique ability to convert to hydroxyapatite in vivo, in addition to their proven osteoconductivity and their ability to bond firmly with bone and soft tissues (page 3637, left column).  Recently, borate-based bioactive glasses have been developed for potential application in tissue engineering.  Because of their lower chemical durability, some borate bioactive glasses convent faster and more completely to a hydroxyapatite-like material than silicate bioactive glasses.  Borate bioactive glasses have been shown to support cell proliferation and differentiation in vitro, as well as tissue infiltration in vivo (page 3637, right column).  Table 1 shows bioactive glass 13-93B3 which contains B2O3 in 56.6 wt%, CaO in 18.5 wt.%, Na2O in 5.5 wt.%, K2O in 11.1 wt.%, MgO in 4.6 wt.% and P2O5 in 3.7 wt.%.  Taught is the preparation of a bioactive glass ink.  Particles of bioactive glass were prepared by grinding and sieving to obtain particle of size less than 100 microns.  Concentrated suspensions of the bioactive glass particles were prepared.  The compositions comprise the glass particles in 40%, and polyethylene glycol (PEG 300) (table 2).  The viscosity of the ink is 7.5 Pas (table 3, Figure 2)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	Narhi et al. is directed to glass ionomers for enhancing mineralization of hard tissue.  Taught is the use of glass ionomers for products include bone augmentation, scaffolds for tissue engineering, etc. (paragraph 0014).  Actives such as antimicrobial agents can be mixed with the powder of the glass (paragraph 0056).  Example 4 teaches the bioactive component may have antimicrobial properties against microorganisms in close contact with the surface of the material.  
	Andrews et al. is directed to coated antimicrobial articles.  It is taught that synergistic combinations of fatty acid monomers and enhancers have been found to have antimicrobial activity on dry or essential dry articles (paragraph 0004).  Fatty acid monomers include propylene glycol monocaprylate (paragraph 0005).  The antimicrobial article includes wound dressings (paragraph 0006).  The antimicrobial composition includes 0.001 to 30 wt.% fatty acid monoester (paragraph 0008).  The antimicrobial articles with the fatty acid monoester and enhancer are effective to kill at least 99.9% of microorganisms upon contact with the article (paragraph 0012).  Articles of the invention are capable of readily being wet with water and/or other aqueous compositions (paragraph 0025).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deliormanli et al., Narhi Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  It is noted that Andrews et al. teaches a synergistic combination of fatty acid monoesters and enhancer on the ability of killing microorganisms, the instant claims do not exclude this combination being mixed with the instantly claimed bioactive glass.
	Regarding the claimed concentration of SiO2, the bioactive glass 13-93B3 does not contain SiO2 thus reading on the instantly claimed amount of less than 5% which includes 0%.  
Regarding claim 9, Andrews et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding claim 16, Deliormanli et al. teaches a scaffold made of the suspension.  This reads on wound dressing as this recitation does not impart any structural limitations distinguishing a scaffold which can be applied to a wound (i.e. to bind bone or soft tissues) as suggested by Deliormanli et al.  

	Regarding claims 11, 13 and 15, Deliormanli et al. teaches a viscosity and a concentration falling within the scope claimed.

Response to Arguments
Applicants’ arguments filed February 24 2021 have been fully considered but they are not persuasive. 
Applicants argue that Deliormanli discloses a bioactive glass composition for robocasting and subsequent sintering.  Neither Narhi nor Andrews teaches or suggest compositions having an antimicrobal lipid that may be sintered.  No cooking oils/fats have a smoke point above 300 °C.  It is argued that a skilled artisan would not be motivated to include a compound within a formulation that is intended to be heated beyond the compounds degradation temperature, let alone have any expectation that degraded compound would retain any of its properties.
Regarding applicants arguments, firstly Deliormanli discloses compounds such as PEG which has a boiling point similar to the propylene glycol monocaprylate (see the teachings of FH MSDS and applicants argument with regards to cooking oils).  Since PEG is clearly taught as being included by Deliormanli, the propylene glycol monocaprylate wouldn’t necessarily be excluded by the teachings of Deliormanli.  Secondly, Deliormanli et al. is not the only reference utilized.  Deliormanli teaches suspensions of bioactive glass.  Similar suspensions are taught in Narhi et al. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616